Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Minseung Ahn on 8/3/2021.
The application has been amended as follows: 
--Claim 1 -- A compressor comprising: 
a case comprising a discharge portion disposed at one side of the case, the discharge portion being configured to discharge refrigerant from the case; 
a drive unit coupled to an inner circumferential surface of the case; 
a rotary shaft that extends from the drive unit in a direction away from the discharge portion and that is configured to rotate about an axis; 
an orbiting scroll coupled to the rotary shaft and configured to rotate based on a rotation of the rotary shaft; 
a fixed scroll engaged with the orbiting scroll, the fixed scroll defining a compression space configured to receive, compress, and discharge refrigerant; and 
a muffler that is coupled to the fixed scroll, and that defines a receiving space configured to guide refrigerant toward the discharge portion, 
wherein the fixed scroll comprises: 

a fixed shaft accommodation portion that is configured to accommodate the rotary shaft, 
wherein the fixed head plate defines: 
a discharge hole that extends through the fixed head plate and that is configured to discharge compressed refrigerant toward the receiving space of the muffler, and 
a bypass hole that extends through the fixed head plate and that is configured to guide refrigerant in the receiving space of the muffler toward the discharge portion, wherein the fixed shaft accommodation portion includes a protruding portion that protrudes from the fixed head plate toward the muffler, 
wherein the discharge hole is spaced apart from the fixed shaft accommodation portion and extends through the fixed head plate in an axial direction, and 
wherein a thickness of the fixed head plate in the axial direction is less than a thickness of the protruding portion of the fixed shaft accommodation portion in the axial direction.
--Claim 3 -- A compressor comprising: 
a case comprising a discharge portion disposed at one side of the case, the discharge portion being configured to discharge refrigerant from the case; 
a drive unit coupled to an inner circumferential surface of the case; 
a rotary shaft that extends from the drive unit in a direction away from the discharge portion and that is configured to rotate about an axis; 
an orbiting scroll coupled to the rotary shaft and configured to rotate based on a rotation of the rotary shaft; 

a muffler that is coupled to the fixed scroll, and that defines a receiving space configured to guide refrigerant toward the discharge portion, 
wherein the fixed scroll comprises: 
a fixed head plate that is coupled to the inner circumferential surface of the case and that defines the compression space, and  Page: 5of 11 
a fixed shaft accommodation portion that is configured to accommodate the rotary shaft, 
wherein the fixed head plate defines: 
a discharge hole that extends through the fixed head plate and that is configured to discharge compressed refrigerant toward the receiving space of the muffler, and 
a bypass hole that extends through the fixed head plate and that is configured to guide refrigerant in the receiving space of the muffler toward the discharge portion, 
wherein the fixed shaft accommodation portion includes a protruding portion that protrudes from the fixed head plate toward the muffler, 
wherein the discharge hole is spaced apart from the fixed shaft accommodation portion and extends through the fixed head plate in an axial direction, 
wherein the discharge hole extends from a first end facing the muffler to a second end facing the discharge portion, and 
wherein an axial length of the discharge hole from the first end to the second end in the axial direction is less than a distance from the first end of the discharge hole to a distal end of the protruding portion of the fixed shaft accommodation portion facing the muffler.
Allowable Subject Matter
Claims 1-3, 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor comprising a muffler coupled to the fixed scroll defines a receiving space, the fixed scroll having a fixed shaft accommodation portion protrudes from the fixed head plate toward the muffler, the fixed shaft accommodation portion includes a protruding portion extends from the fixed end plate towards the muffler, a thickness of the fixed head plate in the axial direction is less than a thickness of the protruding portion of the fixed shaft accommodation portion in the axial direction to improve installation stability" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 3:  Claim 3 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor comprising a muffler coupled to the fixed scroll defines a receiving space, the fixed scroll having a fixed shaft accommodation portion protrudes from the fixed head plate toward the muffler, the fixed shaft accommodation portion includes a protruding portion extends from the fixed end plate towards the muffler, an axial length of the discharge hole from the first end to the second end in axial direction is less than the first end of the discharge hole to a distal end of the protruding portion of the fixed shaft accommodation portion facing the muffler to improve installation stability" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 3.
Claim 10 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor comprising a muffler coupled to the fixed scroll defines a receiving space, the fixed scroll having a fixed shaft accommodation portion protrudes from the fixed head plate toward the muffler, a bypass hole extends through the fixed head plate and is configured to guide refrigerant in the muffler receiving space toward the discharge portion, the fixed head plate comprises a concave portion having a thickness in the axial direction, the thickness of the concave portion decreasing from the fixed shaft accommodation portion to the bypass hole" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2018/0066657 to Pervozchikov et al, US Patent 2011/0138848 to Byun et al, and US Patent Publication 2004/0005236 to Lee.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/14/2021